Adams, J.
The plaintiff insists that Jones had two distinct interests in the land upon which his judgments attached as liens, to-wit, his interest as lessee, and his interest existing by reason of the option given him to purchase. For the purpose of the opinion, it may be conceded that his judgments were liens upon the leasehold interest. But we are not able to see how, if this is so, he needed the aid of a court of equity. "Where a judgment operates as a lien upon a leasehold interest, all the creditor needs to do is to sell the same upon execution. That such interest may be thus sold was held in First Nat. Bank of Davenport v. Bennett, 40 Iowa, 537. *274There is nothing which a court of equity can do to advance the interests of the creditor.
As to the interest said to exist by reason of the option given to Jones to purchase, we have to say that we do not think it such as to constitute a right in the land, and do not think that a judgment lien can attach upon it, or be established by decree. The person holding the right of option is not a purchaser. Fie becomes such only by exercising his right of option, and not until he becomes a purchaser does he acquire anything which a court of law or equity can recognize. We do not think, indeed, if Jones had had nothing more than a mere right of option not exercised, that it would have been claimed that he had anything that could have been sold upon execution. Now, while it is true that he did have more, yet what he had in addition was a distinct interest, and, as to that, we have seen that the plaintiff did not need the aid of a court of equity. We think that the demurrer was rightfully sustained. '
Affirmed.